Citation Nr: 1700073	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  96-41 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sores of the mouth, to include herpes simplex.

3.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis prior to January 5, 2010.

4.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis prior to January 5, 2010.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left eye injury.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 1987 and from April 1992 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The case was last remanded by the Board in August 2015.

The issues of entitlement to service connection for sores of the mouth, to include herpes simplex; entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis prior to January 5, 2010; entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis prior to January 5, 2010; entitlement to an initial rating in excess of 10 percent for residuals of left eye injury; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disability was not present until many years after service, and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in May 2006, October 2008, December 2015 and March 2016 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment and post-service VA and private treatment records, as well as his Social Security records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, the Veteran was initially provided a VA examination in January 2010 and an addendum opinion was obtained in July 2011, in connection with his claim for a low back disability.  In July 2012, the Board remanded this claim for another VA examination so that the VA examiner could address all relevant evidence of record.  This was accomplished in May 2013 and May 2016.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The May 2013 and May 2016 VA examinations were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remands, with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Under 38 C.F.R. § 3.103(c)(2) (2016), the Decision Review Officer (DRO) who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO hearing in December 1996, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the DRO solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between his current low back disability and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran seeks service connection for a low back disability.  He claims that his injury occurred while moving General Purpose (GP) tents during service and that the injury has left him with constant severe lower back pain.

June 25, 1994 service treatment records note that the Veteran was lifting a GP tent and reported that he felt like his back was like a rubber band and came apart.  Objectively, the Veteran had pain on palpitation and soreness to the median lower back.  He was unable to tolerate examination.  June 27, 1994, service treatment records from Camp Kinser Medical Clinic note that the Veteran complained of back pain for three days and injured it taking down tents.  An assessment of lower back pain was given, and it was noted he was to take medication, return if symptoms worsen, and be on light duty for 14 days.  Clinical evaluation during his June 1995 separation examination revealed that his spine was normal, but the Veteran indicated on his Report of Medical History that he "has had, or then did have," recurrent back pain.  He noted that he was treated at Okinawa Camp Kinser Medical for a back injury in 1994.  The examining clinician noted that the Veteran had a history of recurrent back pain that started in Okinawa.

The report of September 1995 VA examination included the Veteran's report that he strained his back several months ago and had acute low back pain.  The diagnosis impression was low back pain, "probably acute muscular strain type pain."

A January 1996 National Guard enlistment examination notes that clinical evaluation of the Veteran's spine was normal, and the Veteran denied that he then had, or has had, recurrent back pain.

A July 1996 VA examination notes that the Veteran complained of low back pain with onset during training exercises.  The Veteran reported it bothers him all the time except when lying down and has improved with the use of pain killers.  Following physical examination, the diagnostic impression was low back pain with "probable" association with ligamentous strain was given.

An April 2004 examination conducted for retention in the National Guard notes that the Veteran's spine was normal, and that the Veteran denied recurrent back pain or any back problems.

In a June 2006 letter, a private physician, Dr. K.F. stated that the Veteran has intermittent back pain and finds himself unable to walk at times and in need of using a cane.  It was noted he can benefit from an MRI of the back and a consultation with a neurosurgeon depending on the results of the MRI.

In a second June 2006 letter, the Veteran stated he often has to use a cane to walk due to back pain.  He felt his back just slipped and sometimes did not hurt very much and other times hurt a great deal.  He has been using Ibuprofen to help him with his back pain.  

A June 2007 examination conducted for re-enlistment in the National Guard notes that the Veteran's spine was normal, and that the Veteran denied recurrent back pain or any back problems.

A VA examination was conducted in January 2010.  The examiner noted his service treatment records indicating a low back injury while he was in Okinawa and that he was given limited duty for 2 weeks.  The Veteran reported that he has pain his back that comes and goes, and which is relieved by laying down.  A physical examination was conducted, and it was noted that in light of the contrast between observations before and after the examination, the examiner could not offer an opinion without resorting to speculation.

The Veteran was provided a VA back examination in May 2013.  He reported that during service, while on maneuvers, repelling from helicopters fast rope, his gloves caught on fire and he dropped the last 20 to 25 feet, which knocked the wind out of him.  Then, in Okinawa, while moving GP tents which can weigh up to 300 lbs., his back felt like a rubber band that pulled apart and went back together; he felt as if he was tazered.  After careful review of the Veteran's claims file, the examiner provided the following medical opinion:

[T]he [V]eteran's current 1) degenerative osteoarthropathy of the L4-L5 and L5-S1 levels; 2) moderate disc bulging with a small right paracentral disc protrusion seen at L4-L5 and 3) moderate indentation of the central canal[,] [m]ild narrowing at L3-L4 is not caused by or related to the injury event noted in military service in June 1994.  Despite subjective report of recuurent (sic) back pain, the [V]eteran had a normal spinal exam on separation in 1995.  The evidence of record is silent for intercurrent complaints until approximately 2006, twelve (12) years after military discharge.  In 2007, the Butte MEPs the [V]eteran marked "no" to recurrent back pain or any back problem.  The evidence of record shows the degenerative changes of the lumbar spine were first noted on x-ray in January 2010.

A May 2016 VA examiner opined that the Veteran's low back disorder, which is consistent with degenerative osteoarthropathy on imaging, was not incurred in or caused by treatment, or complaints, of the back during service in 1994 and 1995 because there is no objective clinical evidence linking current findings, as reflected on 2010 VA radiographic imaging findings, to any event during active duty service.

In reaching this conclusion, the examiner considered the September 1995 and July 1996 VA examination reports, but explained that these reports indicated low back pain probably associated with acute strain-type pain/ligamentous strain, which is a non-confirmatory diagnosis associated with any chronic back condition.  Thus, the record revealed no objective clinical evidence of underlying pathology to service as the etiology of the Veteran's subjective reports of pain nor objective clinical evidence of a diagnosed back disability condition.  Additionally, it was noted that the Veteran had a normal spine exam on a pre-separation exam June 1995, with no clinical evidence of a back disability condition.  There was no evidence of record indicating intercurrent complaints until the year 2006, 12 years after military discharge in the year 1995, with no objective clinical evidence of a diagnosed back disability condition.  In 2007, on the Butte MEPs examination the Veteran marked "no" to recurrent back pain and any back problem and there was no clinical diagnosis of a back condition indicated.  The evidence of record reveals the degenerative changes of the lumbar spine were first noted on x-ray in January 2010, 15 years after military service.

Based on a thorough review of the evidence of record, the Board finds that a preponderance of the evidence is against a grant of service connection for a low back disability.

The medical evidence of record shows that the Veteran is currently diagnosed with degenerative osteoarthropathy of the L4-L5 and L5-S1 levels; moderate disc bulging with a small right paracentral disc protrusion seen at L4-L5; and moderate indentation of the central canal[,] [m]ild narrowing at L3-L4.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, despite the documentation of back complaints and treatments in service, the evidence does not support a finding that there is a nexus between the Veteran's current back pathology and the back complaints in service.  In this regard, there has been no clinical finding that the Veteran's currently diagnosed degenerative osteoarthropathy of the lumbar spine represents residuals from the back complaints in service, in light of the May 2013 and May 2016 VA examiners' findings and opinions. 

To that effect, the May 2013 VA examiner noted that despite subjective reports of recurrent back pain, the Veteran had a normal spinal exam on separation in 1995 and in 2007, on the Butte MEPs he marked "no" to recurrent back pain or any back problem.  The examiner explained that the evidence of record first shows the degenerative changes of the lumbar spine on x-ray in January 2010.

A May 2016 VA examiner also opined that the Veteran's low back disorder, which is consistent with degenerative osteoarthropathy, was not incurred in or caused by treatment, or complaints, of back during service in 1994 and 1995 because there is no objective clinical evidence linking current findings, as reflected on 2010 VA radiographic imaging findings, to any event during active duty service.

In compliance with the Board's July 2012 remand, the examiner considered the September 1995 and July 1996 VA examination reports, but explained that these reports indicated low back pain probably associated with acute strain-type pain/ligamentous strain, which is a non-confirmatory diagnosis associated with any chronic back condition.  Thus, the record revealed no objective clinical evidence of underlying pathology to serve as the etiology of the Veteran's subjective reports of pain nor objective clinical evidence of a diagnosed back disability condition.  

The Board finds that the medical opinions provided by the May 2013 and May 2016 2015 VA examiners is based on a thorough review of the record and the history reported by the Veteran, and is supported by an adequate rationale, and therefore the Board attaches significant probative value to the opinions as to whether the Veteran currently has any residuals of the back complaints in service.  The Board therefore concludes that the evidence of record is not supportive of a finding that the Veteran has any current low back disability caused by his service, including the in-service back complaints in 1994, 1995 and 1996.

The Veteran and his family have presented lay statements in support of his contention that he has experienced recurrent back pain since service.  These statements are competent evidence as to the continuity of symptoms he experienced during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, given documentations of intermittent back pain, the Board has no reason to disbelieve the Veteran's reports of back pain since his time in service.

However, to the extent that the Veteran asserts that he currently has residuals from any back condition or incident in service, the Board finds that as a layman, his statements are not competent evidence on the etiology of this disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Veteran's in-service incident led to his current low back pathology, degenerative osteoarthropathy of the lumbar spine, is not readily identifiable as it may have been caused by other factors.  The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion in this matter.  Moreover, substantial weight is given to the opinion of the May 2013 and May 2016 VA examiners who are medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Veteran currently has residuals from an injury or incident during military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service Connection for Mouth Sores

The Veteran seeks service connection for mouth sores, to include herpes simplex.  In a July 2006 written statement the Veteran reported that he started getting cold sores after enlistment.  Undated service treatment records note that Veteran had a HSV-1 outbreak and had ulcers of his mouth; he was given Zovirax.  During his June 1995, separation examination, clinical evaluation revealed that his mouth, and skin, were normal.

A January 2010 VA examination report notes that the Veteran reported that at one time he was treated for oral ulcers felt possibly to be HSV-1 with Zovirax, but there is no date on the note and no culture was done; these could have been aphthous ulcers.  The Veteran reported that he has sores on his lips about once a month.  Following a physical examination, the Veteran was given an assessment of no oral herpes simplex found.  A September 2010 addendum opinion notes that it cannot be determined whether this had its onset during service without resorting to speculation because the record is not clear.  The examiner added that what the Veteran was complaining about were sores at the angles of his mouth, which was angular cheilitis, otherwise known as perlèche, and not herpes simplex.

In a May 2013 VA oral and dental conditions examination, the Veteran reported that "I had ulcers in my mouth and the corners of my lips when I went through boot camp and since then the ulcers have come back sometimes[.]"  He stated that oral ulcers in mouth presented during boots camp and resolved but would recur intermittently ever since."  The examiner noted that the Veteran's history of extent of oral tissues involved with ulceration and pain was more consistent with a diagnosis of herpangina and subsequent flare-ups were consistent with a diagnosis of herpes simplex.  The examiner noted current objective findings were consistent with angular cheilitis.  The examiner stated that the Veteran's mouth sore condition consistent with angular cheilitis based on patient history and current physical exam findings.  However, the examiner opined that this current objective finding is not caused by or the result of the mouth ulcerations noted on the Food Service Physical during military service as the description of the mouth ulcerations during that examination absent of a date is vague and was presumed to be HSV-1 although there was no confirmation through diagnostic testing.  The examiner indicated that the evidence of record is silent for intercurrent complaints since military service other than the VA examination conducted in January 2010.

In May 2016, another VA examiner provided an opinion that the Veteran does not have objective clinical evidence of a validated diagnosis of herpes simplex virus (HSV-1) incurred in service.  The in-service HSV-1 treated with Zovirax in 1995 during service was an invalidated, presumed diagnosis because there was no objective clinical evidence of diagnostic confirmation through laboratory testing to support the diagnosis.  The examiner stated that according to a review of recent relevant medical research, to confirm the diagnosis, a sample from the blister is taken for testing in a laboratory.  The examiner noted the following:

A review of available medical evidence of record does not indicate objective clinical evidence of intercurrent complaints nor a confirmed diagnosis since separation from military service in 1995, 21 years ago, no evidence of complaints other than the VA examinations conducted in January 2010 and May 2013, with no objective clinical evidence of confirmatory diagnostic findings to serve as the etiology of the subjective self-reports noted solely during the VA examinations.

In a July 2016 addendum, the examiner opined that the Veteran does not have a diagnosis of chronic disabling mouth sores warranting a confirmed diagnosis other than herpes simplex first incurred during service in 1995.  It was noted that a continued review of available electronic medical records of evidence does not indicate objective clinical evidence of intercurrent complaints nor a confirmed diagnosis since separation from military service in 1995, 21 years ago.  There is no evidence of complaints other than the VA examinations conducted in January 2010 and May 2013, with no objective clinical evidence of record of confirmatory diagnostic findings to serve as the etiology of the subjective self-reports noted solely during the VA examinations.

Regarding the May 2013 VA examination, the examiner noted that there is no objective clinical evidence to indicate that the Veteran's subjective report of mouth sores nor the acute and transitory isolated finding of angular cheilitis during the 2013 VA examination is clinically linked by cause and/or aggravation to any event during military service; there is no objective clinical evidence of record of a chronic/refractory angular cheilitis condition nor objective clinical evidence of a chronic/refractory angular cheilitis condition clinically linked to any event during military service.

The Board finds the May 2013 and May 2016 VA medical opinions, along with the July 2016 addendum, are inadequate for several reasons.  The VA examiners neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, the VA examiner could have addressed whether the Veteran's claimed symptoms were consistent with her complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiners determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

In this regard, the May 2013 and May 2016 VA examiners state that the evidence of record is silent for intercurrent complaints since military service other than the VA examination conducted in January 2010 and the Veteran's subjective self-reports were noted solely during the VA examinations.  However, this is incorrect.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  To that effect, a July 1996 VA examination report reflects that the Veteran had been diagnosed as having herpes simplex apparently because of lesions at the corners of the mouth associated with bumps and similar lesions on his penis and the last episode was about two months previously; he had been treated with Zovirax.  Additionally, in a June 2006 letter, a private physician, Dr. K.F. notes the Veteran's complaints of aphthous ulcers that the physician stated was well known in the medical field as most likely caused by a virus, Herpes B-simplex.  Dr. F. explained that it is a virus that is spread orally and about 95 percent of the people in the United States have this virus.  She opined that the Veteran's military service was not the cause of the Veteran getting his virus as most of the general population already has it; however, being in the military is stressful and could lower people's immune systems so they have more outbreaks.

Finally, the May 2016 VA examiner was reluctant to give any diagnosis stating that to confirm the diagnosis, a sample from the blister is taken for testing in a laboratory.  However, the examiner's opinion and rationale reflect reliance upon an incorrect standard of proof.  The correct evidentiary standard by which VA assesses claims for service connection is "more likely than not," not "definitively," after accounting for the benefit of the doubt.

Here, the medical evidence of record is ambiguous as to whether the Veteran has any current chronic mouth sore disorder.  The January 2010 and May 2013 VA examiners both indicated that the current findings were consistent with angular cheilitis.  The May 2013 VA examiner, who is a dentist, also indicated that the Veteran's history, with the extent of oral tissues involved with ulceration and pain was more consistent with a diagnosis of herpangina and subsequent flare-ups  were consistent with a diagnosis of herpes simplex.  Additionally, in a June 2006 letter, Dr. F. stated the Veteran's complaints were those of aphthous ulcers and that it is well known in the medical field as most likely caused by a virus, Herpes Simplex.

Given the deficiencies in the VA opinions of record, the case is remanded for another medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Increased Rating Claims

1. Left Eye Disability

The Veteran's left eye disability has been rated under Diagnostic Code 6009.  Under Diagnostic Code 6009, which govern disabilities due to unhealed eye injuries, disability ratings are assigned according to a general rating formula.  Diagnostic Code 6009, as was in effect prior to December 2008, addressed disabilities in chronic form and provided for ratings based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a (2008).

Effective from December 10, 2008, VA revised the rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Board will evaluate the Veteran's service-connected disability under both the former and revised criteria, although the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Diagnostic Code 6009, as in effect from December 10, 2008, provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes.  See 38 C.F.R. § 4.79 (2016).  Under the formula for incapacitating episodes, for a compensable rating to be warranted for an eye disorder based on incapacitating episodes there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  Id.  For VA purposes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Note.  The same underlying criteria as before apply to evaluation based upon measurement of central visual acuity or loss of field of vision.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In conjunction with this claim, the Veteran most recently underwent a VA eye examination in February 2016.  The report noted that the Veteran did not have any incapacitating episodes attributable to his eye condition during the past 12 months.  The examiner noted that the current severity of the Veteran's left eye disability, given his continued complaints, was moderate to severe but also found that the Veteran's eye condition did not impact his ability to work.

However, in a March 2016 letter, a private optometrist, Dr. G.G.Z., examined the Veteran for his left eye and noted that the recurrent left eye corneal erosions cause multiple painful and long-lasting incapacitating episodes and could trigger severe headaches.  This can negatively affect his ability to work in any gainful employment.  He wrote a note prescribing medication for left eye injury and bedrest until resolved.

Additionally, in a June 2016 VA primary care note, the Veteran complained of eye pain.  He reported that his eye pain episodes are becoming more frequent and lasting longer than a week.  He has tracked them and brought in a list as follows:

            March 17, lasting 7 days
            April 15, lasting 8 days
            May 02, lasting 9 days
            May 24, lasting 7 days, and
            June 08, lasting 6 days

A new VA examination is necessary where there is evidence that the Veteran's service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected left eye disability.  38 C.F.R. §§ 3.326, 3.327 (2016).

2. 
Bilateral Knee Disabilities and TDIU

The Veteran has requested a videoconference hearing as to his claims for increased ratings for knee disabilities and a TDIU.  While the AOJ indicates that the scheduling of such hearing is still pending, these claims were returned by the AOJ to the Board prematurely, without first affording the Veteran the requested videoconference hearing as to these matters.  As the RO schedules videoconference Board hearings, a remand of these issues to the RO for the requested hearing is warranted.  See 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Ft. Harrison, Montana dated from July 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination by a VA physician other than the May 2016 VA examiner, to determine the etiology of the claimed mouth sores.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should first opine as to whether the Veteran, at least as likely as not (50 percent probability or more), has any current chronic mouth sore disorder, to include herpes simplex, angular cheilitis, or herpangina.

If any chronic mouth sore disorder is found, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such mouth sore disorder is related to the Veteran's military service.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability in detail.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided

3.  Schedule the Veteran for the appropriate VA eye examination with an ophthalmologist, in order to assess the current level of severity of the service-connected left eye disability.  The claims file and all relevant electronic medical records should be made available to the examiner.  

All tests and studies deemed necessary should be performed, and all special tests and clinical findings should be reported.  

The examiner should specifically evaluate the Veteran's service-connected residuals of left eye injury for the degree of visual impairment in the left eye.  In addition to recording the current level of visual impairment, the examiner should offer an opinion as to whether the disability causes/has caused incapacitating episodes.  If the left eye disability is found to have caused incapacitating episodes at any time since 1995, the examiner should offer an opinion as to the total duration of each incapacitating episode.

All findings should be reported in detail, and the examiner should provide the rationale for any opinions given.

4.  Thereafter, readjudicate the Veteran's claims on appeal taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since those issues were last adjudicated by the AOJ.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  Following completion of the actions requested above, the RO should schedule the Veteran for a videoconference Board hearing on the issues of entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis prior to January 5, 2010; entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis prior to January 5, 2010; and entitlement to a TDIU.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


